DETAILED ACTION
	This action is in response to the above application filed on 09/08/2020. Claims 1-20 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 18 recite “the clamped position” in lines 4 and 3-4 respectively. There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-12, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whiting (US 2009/0171380).
Regarding claim 1, Whiting discloses a ligation clip (100, FIGs 1-3, paragraph [0025]) comprising: a first jaw (102, FIG 2, paragraph [0026]) defining a first clamping surface (108, FIG 2, paragraph [0027]), the first clamping surface supporting a central longitudinal rib (134, paragraph [0030]) that extends along at least a portion of the length of the first clamping surface (FIG 2); and a second jaw (104, paragraph [0026], FIGs 1-3) pivotably supported in relation to the first jaw (Via hinge 106, paragraph [0027-0028]) and defining a second clamping surface (112, FIGs 2-3, paragraph [0027]), the second clamping surface of the second jaw having a first row of protrusions (137A, FIG 3, paragraph [0033]) supported on one side of the second clamping surface (FIG 3) and a second row of protrusions (137B, FIG 3, paragraph [0033]) supported on an opposite side of the second clamping surface (FIG 3), the protrusions in the first row of protrusions being longitudinally aligned (FIGs 2-3 show the protrusions are positioned in a row along a longitudinal axis of the jaw, therefore they are interpreted as being longitudinally aligned) and the protrusions in the second row of protrusions being longitudinally aligned (FIGs 2-3 show the protrusions are positioned in a row along a longitudinal axis of the jaw, therefore they are interpreted as being longitudinally aligned), the first row of protrusions being spaced from the second row of protrusions to define an unobstructed channel that extends longitudinally between the first and second rows of protrusions (Paragraph [0033] discloses the transverse separation of tooth rows 137A and 137B about centerline CL is just enough, or slightly greater, than the transverse width of 
Regarding claim 8, Whiting discloses the ligation clip is formed of a polymeric material (Paragraph [0024]).  
Regarding claim 9, Whiting discloses the first and second jaws support bosses (152, 154 and 146, 148, FIGs 1-3), the bosses being configured to engage a clip applier (Paragraph [0035-0036] disclose a clip applicator instrument engages the bosses of the clip during use). 
Regarding claim 10, Whiting discloses the first jaw includes a first locking element (132 and 126, FIG 1) and the second jaw includes a second locking element (128 and 160, FIG 1), the second locking element being pivotable into engagement with the first locking element to retain the ligation clip in the clamped position (Paragraph [0029 and 0036]).  
Regarding claim 11, Whiting discloses the second jaw includes a distal portion (104B), the distal portion including spaced teeth (128, paragraph [0029], FIGs 1-3) that are configured to penetrate tissue (128 are disclosed as pointed tip sections. FIGs 1-3 show the point formed by the teeth. The pointed tip sections are interpreted as at least configured to penetrate tissue if they were inserted into tissue with a force).  
Regarding claim 12, Whiting discloses the longitudinal rib extends over at least 50 percent of the overall length of the first clamping surface (While a specific length of rib 134 is not disclosed, FIGs 1-3 show the rib extending along a substantial length of the clamping surface. One of ordinary skill in the art would understand this distance to be over at least 50 perfect of the overall length of the first clamp surface).  
Regarding claim 14, Whiting discloses the protrusions in the first row of protrusions are transversely offset from the protrusions in the second row of protrusions such that the protrusions are alternatingly positioned on opposite sides of the second clamping surface along the length of the second clamping surface (FIGs 1 and 3 best show the offset positioning of the first and second rows, paragraph [0033] discloses the longitudinal staggering of rows 137A and 137B).  
Regarding claim 15, Whiting discloses the first jaw is pivotably coupled to the second jaw by a living hinge (106 is a living hinge, FIGs 1-3, paragraphs [0027-0028]).  
Regarding claim 16, Whiting discloses the longitudinal rib has a rectangular configuration (FIGs 1-2 together show the rectangular configuration of rib 134).  
Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Failla (US 4,976,722).
Regarding claim 1, Failla discloses a ligation clip (10, FIGs 1A-1C and embodiment of FIGs 4A-4B, col 2 line 47-col 3 line 27) comprising: a first jaw (12, FIGs 1A-1C and 4b) defining a first clamping surface (“Tissue contacting surface” including 50, col 2 lines 67-68), the first clamping surface supporting a central longitudinal rib (One of longitudinal projections 22, FIGs 1A-1C and 4b, col 2 line 67-col 3 line 14) that extends along at least a portion of the length of the first clamping surface (FIGs 1A-1C and 4b); and a second jaw (14, FIGs 1A-1C and 4a) pivotably supported in relation to the first jaw (Via hinge 20, col 2 lines 61-62) and defining a second clamping surface (52), the second clamping surface of the second jaw having a first row of protrusions supported on one side of the second clamping surface and a second row of protrusions supported on an opposite side of the second clamping surface (FIG 1C and 4a show a first and second row of protrusions on jaw 14 formed by grooves 34 and 36, col 3 lines 15-27), the protrusions in the first row of protrusions being longitudinally aligned (FIGs 1A-1C show the protrusions are positioned in a row along a longitudinal axis of the jaw, therefore they are interpreted as being longitudinally aligned) and the protrusions in the second row of protrusions being longitudinally aligned 
Regarding claim 15, Failla discloses the first jaw is pivotably coupled to the second jaw by a living hinge (20 is a living hinge, FIGs 1a-1c).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (US 2009/0171380), in view of Ramsey et al. (US 2018/0036008).
Regarding claims 2-4, Whiting disclose the invention substantially as claimed, as set forth above for claim 1.

However, Ramsey et al. teaches a ligation clip (100, FIGs 1-3) having a longitudinally aligned row of protrusions (136, paragraph [0030], FIG 1-3) wherein each of the protrusions includes a flat upper surface (See FIG 1 below) that is spaced from the clamping surface (The flat upper surfaces are raised from clamping surface 112, FIG 3) and defines a plane (The flat upper surfaces each define a plane, FIGs 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify each of the protrusions of the first and second rows of protrusions of Whiting to comprise a flat upper surface that is spaced from the second clamping surface and defines a plane, as taught by Ramsey et al., since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ47 (CCPA 1976). Furthermore, the modification would achieve predictable result of clamping tissue with the additional benefit of maximizing security of compressed tissue and minimizing migration (Ramsey: paragraph [0030]).


    PNG
    media_image1.png
    473
    601
    media_image1.png
    Greyscale

The device as modified is further silent regarding the plane of the flat upper surface and the sloped distal wall of each of the protrusions defining an angle Ω, wherein Ω is from about 15 degrees to about 50 degrees and further wherein Ω is from about 25 degrees to about 40 degrees and/or wherein Ω is about 35 degrees.  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Whiting/Ramsey et al. such that angle Ω is about 35 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Whiting/Ramsey et al. would not operate differently with the claimed angle Ω and since the angle Ω should be less than 90 degrees and greater than 0 degrees in order to create a sloped distal wall, the 
Regarding claims 5-7, Whiting/Ramsey et al. disclose the invention substantially as claimed, as set forth above for claim 2. The device as modified further discloses each of the protrusions of the first and second rows of protrusions includes a proximal wall (With 104A defined as the proximal end of the jaw, FIG 1 shows each protrusion has a proximal wall).
The device as modified is silent regarding the plane of the flat upper surface and the proximal wall of each of the protrusions defining an angle β, wherein β is from about 45 degrees to about 90 degrees and further wherein β is from about 55 degrees to about 75 degrees, specifically wherein β is about 65 degrees.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Whiting/Ramsey et al. such that angle β is about 65 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Whiting/Ramsey et al. would not operate differently with the claimed angle β and since the angle β .
Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Failla (US 4,976,722).
Regarding claims 2-4, Failla disclose the invention substantially as claimed, as set forth above for claim 1. Failla further discloses each of the protrusions of the first and second rows of protrusions including a flat upper surface (See FIG 4a below) that is spaced from the second clamping surface (The flat upper surface is spaced apart from clamping surface 52 by groove 34”) and defines a plane (The surface defines a plane).


    PNG
    media_image2.png
    333
    413
    media_image2.png
    Greyscale


Failla is silent regarding the plane of the flat upper surface and the sloped distal wall of each of the protrusions defining an angle Ω, wherein Ω is from about 15 degrees to about 50 degrees and further wherein Ω is from about 25 degrees to about 40 degrees and/or wherein Ω is about 35 degrees.  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Failla such that angle Ω is about 35 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Failla would not operate differently with the claimed angle Ω and since the angle Ω should be less than 90 degrees and greater than 0 degrees in order to create a sloped distal wall, the device would function appropriately having the angle. Further, applicant places no criticality on the range or value claimed, 
Regarding claims 5-7, Failla disclose the invention substantially as claimed, as set forth above for claim 2. Failla further discloses each of the protrusions of the first and second rows of protrusions includes a proximal wall (Wall formed by the opposing side of V-shaped grooves 34”, not visible in FIG 4a).
Failla is silent regarding the plane of the flat upper surface and the proximal wall of each of the protrusions defining an angle β, wherein β is from about 45 degrees to about 90 degrees and further wherein β is from about 55 degrees to about 75 degrees, specifically wherein β is about 65 degrees.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Failla such that angle β is about 65 degrees since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Failla would not operate differently with the claimed angle β and since the angle β should be less than 90 degrees and greater than 0 degrees in order to create a proximal wall, the device would function appropriately having the angle. Further, applicant places no criticality on the range or value claimed, indicating simply that “in some embodiments angle β is from about 45 degrees to about 90 degrees” .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Whiting (US 2009/0171380). 
Regarding claim 13, Whiting disclose the invention substantially as claimed, as set forth above for claim 12.
Whiting is silent regarding any dimensions of the rib, specifically wherein the longitudinal rib extends over at least 80 percent of the overall length of the first clamping surface.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the longitudinal rib of Whiting to extend  over at least 80 percent of the overall length of the first clamping surface since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Whiting would not operate differently with the claimed rib length and since the rib is shown to extend over a substantial length of the surface in order to engage with the rows of protrusions on the second jaw, the device would function appropriately having the rib length. Further, applicant places no criticality on the range or value claimed, indicating simply that “in some embodiments, the longitudinal rib extends over at least 50 percent of the overall length of the first .
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whiting (US 2009/0171380) in view of Brodaczewski (US 2017/0311954).
Regarding claims 17-20, Whiting discloses the invention substantially as claimed, as set forth above for claim 1.
Whiting is silent regarding the first jaw including a third row of protrusions positioned on the first clamping surface on one side of the central longitudinal rib and a fourth row of protrusions positioned on the first clamping surface on the other side of the central longitudinal rib wherein each of the protrusions in the third row of protrusions is positioned to be received between two adjacent protrusions in the first row of protrusions when the ligation clip is in the clamped position, wherein each of the protrusions in the fourth row of protrusions is positioned to be received between two adjacent protrusions in the second row of protrusions when the ligation clip is in the clamped position, and further wherein the protrusions in the third and the fourth rows of protrusions have sloped proximal and distal walls.
However, Brodaczewski teaches a ligation clip (10, FIGs 1-2, paragraphs [0037-0038]) having a first jaw (14) with a first clamping surface (30, paragraph [0038]) and a second jaw (12) with a second clamping surface (26, paragraph [0038]), the second jaw having a first row of longitudinally aligned protrusions (50, FIG 1, paragraph [0041]) and a second row of longitudinally aligned protrusions (52, FIG 1, paragraph [0041]), and the first jaw including a third row of protrusions (56, FIG 1, paragraph [0041]) positioned on the first clamping surface (30) on one side of a longitudinal axis of the jaw (FIG 1) and a fourth row of protrusions (58, FIG 1, paragraph [0041]) positioned on the first clamping surface on the other side of the longitudinal axis of the jaw (FIG 1) wherein each of the protrusions in the third row of protrusions is positioned to be received between two adjacent protrusions in the first row of protrusions 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the first jaw of Whiting to comprise a third row of protrusions positioned on the first clamping surface on one side of the central longitudinal rib and a fourth row of protrusions positioned on the first clamping surface on the other side of the central longitudinal rib such that each of the protrusions in the third row of protrusions is positioned to be received between two adjacent protrusions in the first row of protrusions when the ligation clip is in the clamped position and each of the protrusions in the fourth row of protrusions is positioned to be received between two adjacent protrusions in the second row of protrusions when the ligation clip is in the clamped position, as taught by Brodaczewski, for the purpose of increasing the security between the clamp and the vessel with improved retention and reduced slippage such that movement of the clip or vessel relative to one another during or after clip closure is prevented and for the purpose of providing a tortuous path and surface for the tissue and increasing the area of the tissue being retained by the clip (Whiting: paragraph [0024]). In the device as modified, the protrusions in the third and the fourth rows of protrusions have sloped proximal and distal walls matching those of the protrusions of the first and second rows.
Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771